Per Curiam.
Plaintiff’s petition for a. writ • of ■ mandamus having been granted, an order to show cause'why á peremptory writ of .mandamus,slaould not issue commanding defendant to rescind its order declaring 10 months of plaintiff’s original sentence as “dead time” was entered on June 8, 1960, and the case docketed for assignment in the June, 1960, term of Court.
*501Plaintiff having completed the sentence imposed,' less special good time, was discharged from the-' penal institution on August 17,. 1960.
The question presented in this appeal is, therefore, moot and the writ of mandamus denied.
Dethmers, C. J., and Carr, Kelly, Smith, Black, JDdwards, Kavanagh, and Souris, JJ., concurred.'